DETAILED ACTION
This is in reference to communication received 01 April 2021. Claims 5 – 7 are in “Withdrawn” status. Claims 1 – 4 are responded to in this office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. US Publication 2018/0260844 in view of Williams et al. US Publication 2018/0004079.

Regarding claims 1 and 4, Goldstein teaches system and method for delivering and presenting content including an interactive advertisement to a user [Goldstein, 0004]. Goldstein further teaches In one implementation, the entertainment console or device 120 includes a game console such as PlayStation®. In another implementation, the entertainment console or device 120 includes a mobile device such as a smart phone [Goldstein, 0019].
Goldstein teaches a server communicably connected to an information processor having a display capable of displaying an image, the server comprising: 
a storage unit (Goldstein, One implementation includes one or more programmable processors and corresponding computer system components to store and execute computer instructions, such as to deliver and present the interactive advertisement to the user) [Goldstein, 0030] for storing:
a plurality of image data (Goldstein, One implementation includes one or more programmable processors and corresponding computer system components to store and execute computer instructions, such as to deliver and present the interactive advertisement to the user) [Goldstein, 0030],
Goldstein does not explicitly teach redisplay button for enabling a user set their preference, however Goldstein teaching providing of buttons on the content to enable users to indicate their preference [Goldstein, Fig. 5 and associated disclosure]. William teaches system and method for using buttons for enabling users to indicate their preferences (see at least “reminder button”, “feedback button”, “snooze button” etc.) [Williams, Fig. 3a, 3c and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Patel by adopting teachings of Williams to enable users to communicate their preferences.
Goldstein in view of Williams teaches system and method further comprising:
a first end input request image data including a redisplay button for setting whether to display the image on the information processor again at a periodically repeating predetermined time or not (Williams, buttons for enabling users to indicate their preferences (see at least “reminder button” (a concept similar to re-display at a later time), “snooze button” (a concept similar to  and a first close button for ending the display of the image (Goldstein, “buy now” button, a concept similar to close button),
a second end input request image data including a second close button for ending the display of the image without redisplaying the image at the periodically repeating predetermined time (Williams, In one embodiment, the online system 140 generates a reminder to take and action associated with the content item when the time period chosen by the user expires [Williams, 0063], and
association data in which one of the first end input request image data and the second end input request image data is stored in association with the types of the plurality of image data (Goldstein, for example, the item of content can be data for various types of content or other data, such as movies, television, video, music, audio, games, scientific data, medical data, etc.) [Goldstein, 00030], and 
a controller configured to:
determine, based on the association data, that an image data of the plurality of image data is associated with the first end input request image data; display the image data with the first end input request image data (Goldstein, Call-to-Action (CTA) icons being displayed while the interactive advertisement is playing … CTA icons provide selections other thatn just the option to purchase now (a concept similar to close) or later (a concept similar to “remind me later”)) [Goldstein, 0025, 0026];
receive input to select the first close button (Goldstein, CTO icons may provide additional selections such as options to decline the purchase to view other interactive advertisements. A determination is then made whether the ;
when the first close button has been selected, end display of the image data (Williams, acknowledgement button 440 could be provided to allow the user to close out of reminder 400C to no longer view and/or receive a reminder) [Williams, 0052];
determine whether the redisplay button has been selected; 
when the redisplay button has been selected, transmit user information and a redisplay rejection signal to the storage unit, and, at the periodically repeating predetermined time, do not display the image data again (In one embodiment, the online system 140 generates a reminder to take an action associated with the content item when the time period chosen by the user expires) [Williams, 0063];
when the redisplay setting image has not been selected, at the periodically repeating predetermined time, display the image data again, and repeat the process (Williams, the reminder store 235 keeps track of the difference between the stored timing information and the time period registered by the timer inside the client device 110 based on the user's preference to receive a reminder) [Williams, 0041];

Regarding claim 2, Goldstein in view of Williams teaches system and method, wherein, the first end input request image data is stored in association with a banner advertisement for guiding to pay (Goldstein, the interactive advertisement unit to deliver and .

Regarding claim 3, The server of claim 1, wherein, the controller further includes a changing unit that changes the association between the image data and the first end input request image data or the second end input request image data based on the association data by an administrator side (Goldstein, the online system can apply machine learning to learn about the user based on the reminders the user creates and how the user responds to the reminders when reminders are delivered, and use this to provide additional relevant content in the future) [Goldstein, 0006].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the claimed invention is directed to a judicial exception is considered and accepted. Rejection under 35 USC 101 is removed in this office action.
.
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 112(b) is considered. Upon further review, it is deemed that the amended claimed invention is eligible for patent under 35 USC 112(b).

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and accepted.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knutson et al US Publication 2014/0106877 teaches system and method for implementing computing games which enables players (users) to earn points and purchase points.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

November 29, 2021